FIRST AMENDMENT TO THE OPERATING EXPENSES LIMITATION AGREEMENT THIS FIRST AMENDMENT dated as of the 28th day of September, 2015, to the Operating Expenses Limitation Agreement, dated as of December 1, 2014, (the “Agreement”), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (“Trust”) and Advantus Capital Management, Inc., a Minnesota corporation (“Adviser”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to incorporate newly created series of the Trust; and WHEREAS, the Agreement allows for amendment of Appendix A. NOW, THEREFORE, the parties agree to amend and restate Appendix A as attached hereto to add the Advantus Dynamic Managed Volatility Fund and Advantus Managed Volatility Equity Fund, each a new series of Managed Portfolio Series. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer, as applicable, on one or more counterparts as of the date set forth above. MANAGED PORTFOLIO SERIES: By: /s/ James R. Arnold James R. Arnold President and Principal Executive Officer ADVANTUS CAPITAL MANAGEMENT, INC.: By: /s/ Gary Kleist Gary Kleist Financial Vice President Appendix A Series of Managed Portfolio Series Operating Expense Limit Termination Date Advantus Short Duration Bond Fund December 31, 2016 Institutional Class 0.45% of average daily net assets Investor Class 0.70% of average daily net assets Advantus Strategic Dividend Income Fund December 31, 2016 Institutional Class 0.95% of average daily net assets Class A 1.20% of average daily net assets Advantus Dynamic Managed Volatility Fund December 31, 2016 Institutional Class 0.55% of average daily net assets Class A 0.80% of average daily net assets Advantus Managed Volatility Equity Fund December 31, 2016 Institutional Class 0.55% of average daily net assets Class A 0.80% of average daily net assets
